DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
Claims 1-20 are pending in the instant application.  No claims have been added. Claims 6, 8, 17, and 19 have been cancelled. Claims 1, 13, and 20 have been amended. The rejection of the pending claims is hereby made final.


Response to Remarks
103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Putnam (US 2019/0188717) in view of Caldwell (US 2014/0195426).

Regarding claim 1, the prior art discloses an apparatus, comprising:
a processor;
a memory that stores code executable by the processor to:
check the user’s aggregated transaction data to identify at least one microdeposit transaction of the user account in the aggregated transaction data; and
verify the user account associated with the microdeposit transaction using information based on the microdeposit transaction (see at least paragraph [0011] to Putnam “retrieving, after associating of the customer account, account data for the customer account; initiating a trial deposit to the customer account; retrieving ongoing data about the customer account directly from the financial institution, including the current balance and transactions data; and verifying, upon identifying the trial deposit, the customer account”) by matching an amount of the microdeposit in the user account of the aggregated transaction data to an amount that was deposited in the user account (see at least paragraph [0025] to Putnam et al “The verification platform may then monitor the user's financial services account by logging in on a periodic basis and verifying (260) the user's transaction history. When the microdeposit made in the prior step is identified as cleared, the verification platform may then verify (270) the account”);
Generat[ing] at least one microdeposit at the personal financial management platform and deposit[ing] the at least one microdeposit in the user’s account in response to receiving the request from the third party (see at least paragraph [0025] to Putnam et al “The verification platform may then monitor the user's financial services account by logging in on a periodic basis and verifying (260) the user's transaction history. When the microdeposit made in the prior step is identified as cleared, the verification platform may then verify (270) the account”).
	Putnam et al does not explicitly disclose receiv[ing] a request from a third party to verify a user’s account of the plurality of the user’s accounts that are held at different financial institutions;
Determine previously stored electronic credentials for the plurality of user accounts;
Log in to each of the plurality of accounts using the determined previously stored electronic credentials;
Download and aggregate, at the personal financial platform, transaction data from the plurality of user accounts;
However, Caldwell discloses systems and methods for utilizing a successful login to create or verify a user account on a different system, further comprising: receiv[ing] a request from a third party to verify a user’s account (see at least paragraph [0024]);
Determine previously stored electronic credentials for the plurality of user accounts (see at least paragraph [0020]);
Log in to each of the plurality of accounts using the determined previously stored electronic credentials (see at least paragraph [0020]);
Download and aggregate, at the personal financial platform, transaction data from the plurality of user accounts (see at least paragraphs [0033-0034]).
The examiner submits that the prior art reference Caldwell in combination with Putnam supports the use of user data in combination with microdeposits to verify a user account, in order to minimize or eliminate the need for user interaction in order to accomplish account verification.  The examiner submits that such a modification could have been readily and easily implemented by one of ordinary skill in the art.  The aforementioned limitation is therefore found to be obvious in view of the applied prior art of record.

Regarding claim 2, the prior art discloses the apparatus of claim 1, wherein the code is executable by the processor to submit the microdeposit transaction information at a third party that requests verification of the user’s account (see at least paragraph [0018] to Putnam “verification platform 120 functions as a bridge or gateway between the user computing devices 110a . . . 110n and the financial institution web site 130 (and associated a financial institution data store 132) to facilitate account verification with minimized user involvement”).

Regarding claim 3, the prior art discloses the apparatus of claim 2, wherein the code is executable by the processor to submit the microdeposit transaction information by at least one of using an application programming interface of the third party and locating an input location for the microdeposit transaction information at an interface of the third party and submitting the microdeposit transaction information using the input location (see at least paragraph [0022] “In embodiments, an API may be provided to provide a connection between the financial services provider and the verification platform of the present invention”).

Regarding claim 4, the prior art discloses the apparatus of claim 3,  but does not explicitly disclose wherein the input location comprises an input location of a website for the third party, the input location determined using a screen scrape of the website (see at least paragraph [0018] to Caldwell).


Regarding claim 5, the prior art discloses the apparatus of claim 1, wherein the code is executable by the processor to use previously stored electronic credentials for the user to access the aggregated transaction data for the user (see at least paragraph [0024] “The verification platform may then take steps to verify the user's account using the saved login credentials”).

Regarding claim 6, the prior art discloses the apparatus of claim 1, wherein the code is executable by the processor to generate the at least one microdeposit at a personal financial management platform and deposit the at least one microdeposit in the user account in response to a request from a third party to verify the user’s account (see at least paragraph [0024] “The verification platform may then take steps to verify the user's account using the saved login credentials”).

Regarding claim 7, the prior art discloses the apparatus of claim 6, wherein the code is executable by the processor to verify the at least one microdeposit transaction at the personal financial management platform and send a verification confirmation to the third party (see at least paragraph [0026] “The account verification may then be transmitted (280) to the user computing device or financial services provider”).

Regarding claim 9, the prior art discloses the apparatus of claim 1, wherein the code is executable by the processor to verify one or more characteristics of the user’s account, the one or more characteristics comprising a status of the account, contents of the account, a capability of the account, a subscription level associated with the account, a number of posts associated with the account, a most recent post associated with the account, and a number of friends and/or followers associated with the account (see at least paragraph [0013] to Putnam “configured to initiate associating a customer account to a third-party service provider, the customer account associated with a financial institution, The data verification system may further include a server computing device configured to receive at least one account verification credential and to retrieve, after associating of the customer account, account data for the customer account directly from the financial institution”).

Regarding claim 10, the prior art discloses the apparatus of claim 1, wherein the code is executable by the processor to provide one or more reports associated with verification of the user’s account, the one or more reports provided to the user and/or a third-party entity requesting verification of the user’s account (see at least paragraph [0026] “The account verification may then be transmitted (280) to the user computing device or financial services provider”).

Regarding claim 11, the prior art discloses the apparatus of claim 10, wherein the one or more reports indicate one or more of whether the user’s account was verified successfully, whether the user’s electronic credentials were successfully used to verify the user’s account, and whether microdeposits were used to verify the user’s account in response to failing to verify the user’s account using the user’s electronic credentials and the amounts of the microdeposits (see at least paragraph [0026] “The account verification may then be transmitted (280) to the user computing device or financial services provider”).


Regarding claim 12, the prior art discloses the apparatus of claim 10, wherein the one or more reports are provided using one or more of a graphical user interface of a hardware device, an email, a text message, and a push notification (see at least paragraph [0029] to Putnam “In embodiments other computing devices may be utilized --alternatively or in concert--including tablet computer 312, mobile device 314, and similar devices”  The examiner submits that the prior art reference Putnam contemplates the use of mobile devices in the implementation of the system and method as disclosed.  As such, the use of text message, email or push notifications to the mobile device of a user to indicate successful account verification would have been an obvious variant of the system and method as taught by Putnam, given the state of the art at the time of filing.  The aforementioned limitation is therefore found to be obvious in view of the applied prior art of record.



	
Claims 13-16 and 18 and 20 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	 				Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687